Title: To James Madison from DeWitt Clinton, 24 July 1806
From: Clinton, DeWitt
To: Madison, James



Sir
New York 24 July 1806

The three Tunisians who came here under the care of the bearer have peremptorily refused to proceed to Boston under an impression that if they returned to Tunis with their Embassador, their lives would be sacrificed to his resentments & they therefore wish a Seperate passage to some other place in Europe or Africa as the bearer will more particularly explain.  They have also incurred debts in this place for which no funds are appropriated.  Under the above circumstances the bearer has thought fit to go to Washington for instructions and that there may exist no doubt as to the truth of his Statement I have thought proper to confirm it in this way.
